     Case 2:20-cv-00361-JAM-DMC Document 12 Filed 08/28/20 Page 1 of 2

 1    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      TODD M. FRIEDMAN (SBN 216752)
 2    ADRIAN R. BACON (SBN 280332)
      KELSEY L. KUBERKA (SBN 321619)
 3    21550 Oxnard Street, Suite 780
      Woodland Hills, CA 91367
 4    Telephone: (323) 306-4234
      Email: tfriedman@toddflaw.com
 5            abacon@toddflaw.com
              kkuberka@toddflaw.com
 6
      Attorneys for Plaintiff
 7    MELISSA FURMAN, individually and on behalf of all
      others similarly situated
 8

 9    JACKSON LEWIS P.C.
      NATHAN W. AUSTIN (SBN 219672)
10    400 Capitol Mall, Suite 1600
      Sacramento, CA 95814
11    Telephone: (916) 341-0404
      Facsimile:   (916) 341-0141
12    Email: nathan.austin@jacksonlewis.com
13    Attorneys for Defendant
      SET AND SERVICE RESOURCES, LLC
14

15                                   UNITED STATES DISTRICT COURT

16                                  EASTERN DISTRICT OF CALIFORNIA

17    MELISSA FURMAN, individually and on                  CASE NO. 2:20-cv-00361-JAM-DMC
      behalf of all others similarly situated,
18                                                         STIPULATION EXTENDING TIME
                       Plaintiff,                          EXCEEDING 28 DAYS FOR
19                                                         DEFENDANT TO RESPOND TO
              vs.                                          SECOND AMENDED COMPLAINT;
20                                                         ORDER
      SET AND SERVICE RESOURCES, LLC; and
21    DOES 1-50, inclusive,
22                     Defendant.
23

24   ///
25   ///
26   ///
27   ///
28   ///
                                                       1
     Stipulation Extending Time Exceeding 28 Days to         Melissa Furman vs. Set and Service Resources, LLC
     Respond to SAC; [Proposed] Order                                     Case No. 2:20-cv-00361-JAM-DMC
     Case 2:20-cv-00361-JAM-DMC Document 12 Filed 08/28/20 Page 2 of 2

 1            The parties to the above-captioned action, by and through their attorneys of record, hereby
 2   enter into the below stipulation:
 3            IT IS STIPULATED THAT:
 4                     1.     The Parties had previously agreed to provide Defendant SET AND
 5   SERVICE RESOURCES, LLC (“Defendant”) with an additional 28 days to respond to the Second
 6   Amended Complaint to allow the parties to meet and confer regarding the sufficiency of the
 7   pleadings, and to meet and confer regarding Defendant’s anticipated motion to compel Plaintiff
 8   MELISSA FURMAN’S claims to arbitration. (Dkt 8-10.)
 9                     2.     Pursuant to Local Rule 144, the Parties have agreed that Defendant shall
10   have an additional 14 days to respond to the Second Amended Complaint to continue the parties’
11   meet and confer efforts. Defendant’s responsive pleading shall be due on or before September 10,
12   2020.
13   Dated: August 26, 2020                            LAW OFFICES OF TODD M. FRIEDMAN, P.C.
14
                                                       By: /s/ Adrian R. Bacon (as authorized on 08.26.20)
15                                                        TODD M. FRIEDMAN
                                                          ADRIAN R. BACON
16                                                        KELSEY L. KUBERKA
17                                                     Attorneys for Plaintiff
                                                       MELISSA FURMAN, individually and on
18                                                     behalf of all others similarly situated

19   Dated: August 26, 2020                            JACKSON LEWIS P.C.
20
                                                       By: /s/ Nathan W. Austin
21                                                        NATHAN W. AUSTIN
22                                                     Attorneys for Defendant
                                                       SET AND SERVICE RESOURCES, LLC
23
                                                       ORDER
24
     IT IS SO ORDERED.
25
     Dated: August 27, 2020
26
                                                       /s/ John A. Mendez_______________
27                                                     JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE4816-
     9276-6921, v. 1
28
                                                           2
     Stipulation Extending Time Exceeding 28 Days to             Melissa Furman vs. Set and Service Resources, LLC
     Respond to SAC; [Proposed] Order                                         Case No. 2:20-cv-00361-JAM-DMC
